Name: Commission Regulation (EEC) No 3419/85 of 4 December 1985 concerning the stopping of fishing for saithe by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 324/ 16 Official Journal of the European Communities 5. 12. 85 COMMISSION REGULATION (EEC) No 3419/85 of 4 December 1985 concerning the stopping of fishing for saithe by vessels flying the flag of the United Kingdom of the United Kingdom or registered in the United Kingdom have reached the quota allocated for 1985, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 1 /85 of 19 December 1984, fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1985 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 2756/85 (4), provides for saithe quotas for 1985 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission , catches of saithe in the waters of ICES divisions VII and VIII (EC zone) by vessels flying the flag HAS ADOPTED THIS REGULATION : Article 1 Catches of saithe in the waters of ICES divisions VII and VIII (EC zone) by vessels flying the flag of the United Kingdom or registered in the United Kingdom are deemed to have exhausted the quota allocated to the United Kingdom for 1985 . Fishing for saithe in the water of ICES divisions VII and VIII (EC zone) by vessels flying the flag of the United Kingdom or registered in the United Kingdom is pro ­ hibited, as well as the retention on board, the tranship ­ ment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on 11 December 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 December 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 220, 29 . 7 . 1982, p. 1 . (2) OJ no L 169 , 28 . 6 . 1983, p. 14 . (3) OJ No L. 1 , 1 . I. 1985, p. 1 . 4 OJ No L 259, 1 . 10 . 1985, p. 68 :